DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 12-13, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0134448 A1), hereinafter referred to as Park, in view of Lee (US 2017/0199312 A1).
Regarding claim 1, Park teaches A touch display apparatus, i.e. LCD device with a touch screen function of fig. 2 (see para. 35 disclose FIG. 2 is a cross-sectional view of an LCD device with a touch screen function according to a first exemplary embodiment of the present invention, or see para. 36 disclose the LCD device with a touch screen function includes a liquid crystal panel layer LP which includes first and second substrates 100 and 200 which are opposite to each other and a liquid crystal layer 300 filled between the first and second substrates 100 and 200, a touch panel layer 400 formed on the first substrate 100, a first polarizer 500 formed on the touch panel layer 400, and a second polarizer 600 formed below the second substrate 200, or see LCD device with a touch screen function of fig. 2), comprising:
a display device, i.e. liquid crystal panel layer LP of fig. 2 ( see para. 36 disclose the LCD device with a touch screen function includes a liquid crystal panel layer LP which includes first and second substrates 100 and 200 which are opposite to each other and a liquid crystal layer 300 filled between the first and second substrates 100 and 200, or see para. 39 disclose liquid crystal layer 300 is filled between the first and second substrates 100 and 200 and has birefringence in which a long axis direction and a short axis direction of liquid crystal molecules are different in refractive index, or see liquid crystal panel layer LP of fig. 2);
a polarizer device, i.e. first polarizer 500 of fig. 2, and a touch device, i.e. touch panel layer 400 of fig. 2, stacked on the display device, i.e. liquid crystal panel layer LP of fig. 2 (see para. 36 disclose the LCD device with a touch screen function includes a liquid crystal panel layer LP which includes first and second substrates 100 and 200, a touch panel layer 400 formed on the first substrate 100, and a first polarizer 500 formed on the touch panel layer 400, or see para. 42 disclose touch panel 400 includes upper and lower substrates 410 and 420 and the A and C plates 430 and 440 which are formed between the upper and lower substrates 410 and 420 and are sequentially stacked on the lower substrate 420, or see liquid crystal panel layer LP of fig. 2, or see touch panel layer 400 of fig. 2, or see first polarizer 500 of fig. 2);
(see para. 42 disclose touch panel 400 includes upper and lower substrates 410 and 420 and the A and C plates 430 and 440 which are formed between the upper and lower substrates 410 and 420 and are sequentially stacked on the lower substrate 420, or see upper substrate 410 of fig. 2, or see lower substrate 420 of fig. 2, or see touch panel layer 400 of fig. 2),
wherein the substrate, i.e. upper substrate 410 of fig. 2 and/or lower substrate 420 of fig. 2, of the touch device, i.e. touch panel layer 400 of fig. 2, is disposed between the polarizer device, i.e. first polarizer 500 of fig. 2, and the display device, i.e. liquid crystal panel layer IP of fig. 2 (see fig. 2 illustrates upper substrate 410 of fig. 2 and lower substrate 420 of fig. 2 of the touch panel layer 400 is arranged between first polarizer 500 and liquid crystal panel layer IP), and
the touch display apparatus, i.e. LCD device with a touch screen function of fig. 2, further comprises a negative C plate, i.e. C plate 440 of fig. 2, disposed between the polarizer device, i.e. first polarizer 500 of fig. 2, and the display device, i.e. liquid crystal panel layer LP of fig. 2 (see para. 42 disclose touch panel 400 includes upper and lower substrates 410 and 420 and the A and C plates 430 and 440 which are formed between the upper and lower substrates 410 and 420 and are sequentially stacked on the lower substrate 420, or see para. 41 disclose phase difference compensation film is employed as a method for compensating for a phase difference which occurs in the liquid crystal panel layer LP, where an A plate 430 for compensating for a difference of a horizontal refractive index of the liquid crystal layer 300 and a C plate 440 for compensating for a difference of a vertical refractive index of the liquid crystal layer 300 are formed inside the touch panel 400, or see para. 46 disclose A and C plates 430 and 440 are compensation films for compensating for a phase difference occurring in the liquid crystal panel layer LP, and the C plate 440 is a film for compensating for a difference between nz and ny, or see C plate 440 of fig. 2). However, Park is silent to teach wherein the touch device has a substrate with a thickness-direction phase retardation value Rth, 0nm < |Rth| <100nm, and Rth>0.
In a related art of a phase retardation film, Lee teaches wherein the touch device, i.e. touch-integrated phase retardation film 300 of fig, 1, has a substrate, i.e. phase retardation film 310 of fig. 1 and/or touch substrate TS of fig. 2, with a thickness-direction phase retardation value Rth, i.e. second retardation value Rtha of equation 4 (see para. 56 disclose touch-integrated phase retardation film 300 according to an embodiment of the inventive concept includes a phase retardation film 310 and a touch member 320, or see para. 67 disclose touch member 320 includes a touch substrate TS and a plurality of touch electrodes TE , or see para. 69 disclose the touch substrate TS may have a second retardation value, or see para. 54 disclose touch-integrated phase retardation film 300 according to an embodiment of the inventive concept includes a phase retardation film 310 and a touch member 320, or see para, 55  touch member 320 may be a resistive-type touch member or a capacitive-type touch member, or see para. 72 disclose the second retardation value may be a second inplane retardation value, or see touch substrate IS of fig. 2), 0nm < |Rth| <100nm (see equation 4, or see para. 114 disclose the target thickness retardation value may have a value in a range of about 0 nm to about 300 nm), and Rth>0 (see equation 4, or see para. 114 disclose the target thickness retardation value may have a value in a range of about 0 nm to about 300 nm).
Park teaches all of the claimed limitations except wherein the touch device has a substrate with a thickness-direction phase retardation value Rth, 0nm < |Rth| <100nm, and Rth>0. Lee teaches it's well known to one of ordinary skill in the art at the time the invention was filed wherein the touch device has a substrate with a thickness-direction phase retardation value Rth, Onm < |Rth| <100nm, and Rth>0.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any kind of substrate in order to support components, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of it would’ve been obvious to one of ordinary skill in the art at the time the invention was filed to have Onm < |Rth| <100nm, and Rth>0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 21, it is rejected for the same rationale as the rejection of claim 1, since both claims are similar in scope and examiner contends a positive or negative C plate is merely a design choice, which allows for the same motivation applied in the rejection of claim 1.
Regarding claim 2, Park, in view of Lee, teach The touch display apparatus of claim 1, wherein Park teaches nx, ny, and nz are respectively refractive indices of the substrate on an x-axis, a y-axis, and a z-axis of the substrate, and 0≤|                        
                            
                                
                                    n
                                    x
                                    -
                                    n
                                    z
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    n
                                    y
                                    -
                                    n
                                    z
                                
                                
                                    2
                                
                            
                        
                    |≤0.02 (see para. 46 and 114).
Regarding claim 3, Park, in view of Lee, teach The touch display apparatus of claim 1, wherein the substrate has a thickness d, and 5                         
                            μ
                        
                    m <d< 100                         
                            μ
                        
                    m (see fig. 2).
Regarding claim 6, Park, in view of Lee, teach The touch display apparatus of claim 1, wherein Park teaches further comprising: a quarter wave plate disposed between the polarizer device and the negative C plate (see fig, 4, or see para. 25 or 65-66).
Regarding claim 22, it is rejected for the same rationale as the rejection of claim 6, since both claims are similar in scope and the citations supporting rejection would be redundantly stated.
Regarding claim 12, Park, in view of Lee, teach The touch display apparatus of claim 1, wherein Lee teaches the substrate of the touch device is a polyimide (see para, 69).
Regarding claim 13, Park, in view of Lee, teach The touch display apparatus of claim 1, wherein Park teaches the display device comprises a liquid crystal panel or an organic, electroluminescent panel (see para. 3).

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2015/0153498 A1), hereinafter referred to as Hayashi, in view of lljima (US 2010/0073313 A1).
Regarding claim 15, Hayashi teaches A touch display apparatus, l.e. touch panel 50 of fig. 5 (see para. 58 disclose FIG. 5 is a schematic cross-sectional view showing one example of a configuration of a touch panel according to a second embodiment of the present technique, or see touch panel 50 of fig. 5),
comprising:
a display device, i.e. display device 54 of fig. 5 (see para. 66 disclose the display device 54, for example, various types of display device such as a liquid 
a touch device, i.e. touch panel 50 of fig. 5 and/or first transparent conductive film 51 and/or second transparent conductive film 52 of fig. 5, disposed on the display device, i.e. display device 54 of fig. 5, and having a substrate, i.e. phase difference base film 11 of fig. 5 (see para. 58 disclose touch panel (input device) 50 is a so-called resistive film-type touch panel, or see para. 59 disclose touch panel 50 is provided with a first transparent conductive film 51 and a second transparent conductive film 52 opposite to the first transparent conductive film 51, where the touch panel 50 is bonded to a display device 54 through a bonding layer 53, or see para. 60 disclose the phase difference film 11 as a base film (substrate), or see para. 64 disclose touch panel 50 may be further provided with a glass substrate 56 that is bonded to a face of the second transparent conductive film 52 to be bonded to a display device 54 through a bonding layer 57, or see first transparent conductive film 51, or see second transparent conductive film 52 of fig. 5, or see glass substrate 56 of fig. 5, or see display device 54 of fig. 5); and
a polarizer device, i.e. polarizer 58 of fig. 5, disposed with the substrate, i.e. phase difference base film 11 of fig, 5, of the touch device, i.e. touch panel 50 of fig. 5 and/or first transparent conductive film 51 and/or second transparent conductive film 52 of fig. 5, and the display device, i.e. display device 54 of fig. 
wherein the substrate, i.e. phase difference base film 11 of fig. 5, of the touch device, i.e. touch panel 50 of fig. 5 and/or first transparent conductive film 51 and/or second transparent conductive film 52 of fig. 5, has a planar, i.e. inplane, phase retardation value R0 (see para, 32 discloses relation of an in-plane retardation R0 and a retardation Rth in a thickness direction of the phase difference film 11, or see para. 36 disclose thickness of the phase difference film 11 is preferably within a range of 30 pm or more and 200 pm or less, or see para. 37 disclose value of the in-plane retardation R0 of the phase difference film 11 is preferably within a range of 50 nm or more and 276 nm or less, or see para. 48 disclose During compressing and stretching, it is preferable that the film-shaped resin material 24 be compressed and stretched in the thickness direction thereof so that a relation of an in-plane retardation R0 and a retardation Rth in the thickness direction satisfies the above expression 1, or see para. 50 disclose the phase difference film 11 as a phase difference element has an in-plane retardation R0 and a retardation Rth in a thickness direction that satisfy the relation of 0.7*R0<Rth<1.3*R0),

nx’, i.e. Nx, and ny’, i.e. Ny, are respectively a maximum refractive index and a minimum refractive index of the substrate, i.e. phase difference base film 11, of fig. 5 in an xy-plane of the substrate, i.e. phase difference base film 11 of fig. 5 (see para. 32 disclose Nx: refractive index in width direction of phase difference film 11, Ny: refractive index in longitudinal direction of phase difference film 11, Nz: refractive index in thickness direction of phase difference film 11, and d: thickness of phase difference film 11),
direction x' and direction y' are located in the xy-plane of the substrate, i.e. phase difference base film 11 of fig, 5 (see para, 33 disclose a tilt angle in the Z-axis direction means a rotation angle at which a phase difference film is rotated relatively in the Z-axis direction around an in-plane R0 axis as a central axis as shown in FIG. 2, where the width direction of the phase difference film 11 is referred to as an x-axis direction, the longitudinal direction of the phase difference film 11 is referred to as a y-axis direction, and the thickness direction of the phase difference film 11 is referred to as a z-axis direction, or see fig. 2),

ny’, i.e. Ny, is a refractive index of the substrate, i.e. phase difference base film 11 of fig. 5, in direction y' (see para. 32 disclose Nx: refractive index in width direction of phase difference film 11, Ny: refractive index in longitudinal direction of phase difference film 11, Nz: refractive index in thickness direction of phase difference film 11, and d: thickness of phase difference film 11),
d is a thickness of the substrate, i.e. phase difference base film 11 of fig. 5 (see para. 32 disclose Nx: refractive index in width direction of phase difference film 11, Ny: refractive index in longitudinal direction of phase difference film 11, Nz: refractive index in thickness direction of phase difference film 11, and d: thickness of phase difference film 11),
the polarizer device, i.e. polarizer 58 of fig. 5, has an absorption axis (see para. 98 disclose the first and second polarizers were in a cross nicol state, where the first polarizer and the phase difference film were fixed in such an arrangement that the absorption axis of the first polarizer was at an angle of 45° relative to the slow axis of the phase difference film),
 and the phase difference film were fixed in such an arrangement that the absorption axis of the first polarizer was at an angle of 45° relative to the slow axis of the phase difference film). However, Hayashi is silent to teach a polarizer device disposed between the substrate of the touch device and the display device, and R0=(nx'-ny')*d.
In a related art, lljima teaches a polarizer device, i.e. upper polarizer 81 of fig. 1B, disposed between the substrate of the touch device, i.e. resistive film type touch panel 2 of fig. IB, and the display device, i.e. LCD 5 of fig. IB (see para. 38 disclose a phase difference plate 91 is disposed between the upper polarizing plate 81 of the liquid crystal device 5 and the touch panel 2, or see upper polarizer 81 of fig. IB, or see resistive film type touch panel 2 of fig. 1B, or see LCD 5 of fig. 1B).
Hayashi teaches all of the claimed limitations except a polarizer device disposed between the substrate of the touch device and the display device, and R0=(nx'-ny')*d, Iijima teaches it’s well known to one of ordinary skill in the art at the time the invention was filed a polarizer device disposed between the substrate of the touch device and the display device.
Hayashi discloses the claimed invention except for a polarizer device disposed between the substrate of the touch device and the display device, and R0=(nx,-ny')-d. It would’ve been obvious to one of ordinary skill in the art at the time the invention 
In addition, it would’ve been obvious to one of ordinary skill in the art at the time the invention was filed to define R0=(nx'-ny')*d, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Hayashi, in view of lijima, teach The touch display apparatus of claim 15, wherein Hayashi teaches 15°<Θ<75° (see para. 98).
Regarding claim 17, Hayashi, in view of lijima, teach The touch display apparatus of claim 15, wherein Hayashi teaches further comprising:
a phase retardation layer that is a quarter wave plate or a half wave plate (see para. 60, or see fig. 5), wherein the polarizer device is disposed between the substrate of the touch device and the phase retardation layer (see fig. 5).
 Regarding claim 18, Hayashi, in view of lijima, teach The touch display apparatus of claim 15, wherein Hayashi teaches the substrate of the touch device is a pelyimide (see para. 43).
Regarding claim 19, Hayashi, in view of lijima, teach The touch display apparatus of claim 15, wherein Hayashi teaches the display device comprises a liquid crystal panel or an organic electroluminescent panel (see para. 66).
Regarding claim 20, Hayashi, in view of lijima, teach The touch display apparatus of claim 19, wherein lijima teaches the liquid crystal panel comprises a transmissive liquid crystal panel or a transflective liquid crystal panel (see para. 31).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Lee, and further in view of lijima.
Regarding claim 14, Park, in view of Lee, teach The touch display apparatus of claim 13, wherein Iijima teaches the liquid crystal panel comprises a transmissive liquid crystal panel or a transflective liquid crystal panel (see para. 31).
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any kind of display in order to display images, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CGPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill of design choices.

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that "wherein the touch device has a substrate with a thickness-direction phase retardation value Rth, 0nm < |Rth| <100nm”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As a result, regarding the rejection of independent claim 1, applicant’s representative argues prior art of record fails to teach "wherein the touch device has a substrate with a thickness-direction phase retardation value Rth, 0nm < |Rth| <100nm”, examiner respectfully disagrees. Examiner contends claim 1 is an independent apparatus claim and the argued limitations is related to the functional language of the touch substrate. Applicant is referred to investigate MPEP section 2114 related to examiners guidance for examining apparatus claims. In addition, the Park reference discloses the structural aspects of the claimed limitation, a phase retardation film, which is reasonably interpreted as a touch substrate with a thickness-direction phase retardation, where examiner understands anyone of ordinary skill in the art would know how to define a thickness-direction and allow the prior art structural components meet the desired expression of the claim. In other words, the structural component of the argued claimed limitation would be the substrate with a retardation value, where examiner understands the thickness direction could be arbitrarily assigned since the is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). As such, the rejection of claims 1-14 and 21-22 remain rejected. Applicant is encouraged to amend the currently listed claims in order to structurally overcome the prior art of record.
In response to applicant's argument that "the polarizer device (120) has an absorption axis (122), the absorption axis of the polarizer device has an intersection angle Θ with direction x', and 0°<Θ<90°", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As a result, regarding the rejection of independent claim 15, applicant’s representative argues prior art of record fails to teach "the polarizer device (120) has an absorption axis (122), the absorption axis of the polarizer device has an intersection angle Θ with direction x', and 0°<Θ<90°", examiner respectfully disagrees. Applicant’s representative appears to be arguing a functional aspect of an apparatus claim. To one of ordinary skill in the art, they would easily recognize polarizing devices have an is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). As such, the rejection of claims 15-20 remain rejected. Applicant is encouraged to amend the currently listed claims in order to structurally overcome the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeuchi et al. (US 2004/0096594 A1) discloses a phase difference plate, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONY O DAVIS/Primary Examiner, Art Unit 2693